DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Amendment
The amendment of 03/29/2022 has been entered.
Disposition of claims: 
Claims 2, 5, and 8 has been canceled.
Claims 1, 3-4, 6-7, and 9-11 are pending.
Claims 1 and 6 have been amended.
The cancellation of claim 5 has overcome the rejections of claim 5 under 35 U.S.C. 112(b) and the rejections of claim 5 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 1 and 6 have overcome:
the rejections of claims 1, 3, and 6-10 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543 A1, hereafter Park ‘543) in view of Takahashi et al. (US 2009322211 A1, hereafter Takahashi) as evidenced by Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683) and Du et al. (“Studyonblueorganiclight-emittingdiodesdopedwith4,4’‐bis (9‐ethyl‐3carbazovinylene)‐1,1’‐biphenylinvarioushostmaterials” Optics Comm. 2016, vol 366, page 253-259, hereafter Du).
the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543 A1) in view of Takahashi et al. (US 2009322211 A1) as evidenced by Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683) and Du et al. (“Studyonblueorganiclight-emittingdiodesdopedwith4,4’‐bis (9‐ethyl‐3carbazovinylene)‐1,1’‐biphenylinvarioushostmaterials” Optics Comm. 2016, vol 366, page 253-259), as applied to claims 1, 3, and 6-10 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of pages 10-12 of the reply filed 03/29/2022 regarding the rejections of claims 1, 3, and 6-10 under 35 U.S.C. 103 over Park ‘543/Takahashi/Park ‘IEEE/Du and the rejections of claim 11 under 35 U.S.C. 103 over park ‘543/Takahashi/Park ‘IEEE/Du/Pang set forth in the Office Action of 01/19/2022 have been considered. 
Applicant argues that the amendment of independent claim 1 includes further limitations and the cited prior arts are silent as to Chemical Formulas 3 and 4. 
Those rejections have been withdrawn, rendering the arguments moot. However, Park’543, Takahashi, and Park ‘IEEE still teach an organic light emitting device comprising the compound of Chemical Formula A used as a host as required in claim 1. New grounds of rejections are applied using a secondary reference to teach the emitting dopant of Chemical Formula 3 or 4. 
Applicant’s arguments see the last paragraph of page 12 under the section titled by “Allowable Subject Matter” set forth in the Office Action of 01/19/2022 have been considered. 
Claim 4 was objected to as being dependent upon a rejected claim in the last Office Action. The Examiner further said that the claim would be allowable if rewritten in independent form including all of the limitations of the base clam and any intervening claim.
However, the claim 4 has not been written in independent form. The independent claim 1 has been amended to remove the limitation “when R1 and R2 is substituted or unsubstituted cycloalkyl of 3 to 20 carbon atoms, R1 and R2 are not the same”. Because the limitations have been removed, the amended claim 4 allows a compound of Chemical Formula A wherein R1 and R2 are same and substituted or unsubstituted cycloalkyl of 3 to 20 carbon atoms. A new ground of rejection is applied to reject claim 4.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities: 
The specification discloses Chemical Formulas 3 and 4 wherein the formulas include variables L1-L12; however, it appears that only the definitions of L1 and L12 are provided, while the definitions of L2-L11 are not provided (pages 30-36).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims Chemical Formulas 3 and 4 wherein the formulas include variables L1-L12; however, it appears there is no limitation has been claimed for the variables L2-L11. It is unclear what kind of structure is required at the position L2-L11 of Chemical Formulas 3 and 4, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that L2-L11 can be a single bond or any organic linker.
Regarding claims 3-4, 6-7, and 9-11, claims 3-4, 6-7, and 9-11 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2017/0062729 A1, hereafter Cha) in view of Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683, hereafter Park IEEE) and Park et al. (US 2016/0079543 A1, hereafter Park ‘543).
Regarding claims 1, 6-7, and 9-10, Cha discloses a compound used as the light emitting dopant of an organic light emitting diode (Chemical Formulas A and B in [025]-[036]).
Cha exemplifies an organic light emitting diode (Ex. 1 in [332] and Table 1; [141]) comprising a first electrode, a hole transport layer, a light emitting layer (Compound BH1 as a host and Compound 1 as a dopant), an electron transport layer, and a second electrode, wherein the diode is formed using a deposition process, and the emitting dopant emits light in a wavelength range of 380 nm to 800 nm (CIEx = 0.130, CIEy = 0.133). 

    PNG
    media_image1.png
    243
    560
    media_image1.png
    Greyscale

Compound 1 of Cha has identical structure as Applicant’s Chemical Formula 3, wherein A1, A2, and E are each substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (benzene); L1, L2, L4, and L5 are each substituted or unsubstituted arylene of 6 to 60 carbon atoms (phenylene); L3 and L6 are each single bond; M is O; R1 and R2 are each substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (phenyl), wherein R1 and R2 are connected to form a mono- or polycyclic aliphatic or aromatic ring; p1, p2, r1, r2, s1, and s2 are each 1; x, y are each 1; and z is 0.
Cha teaches an anthracene derivative of Cha (Chemical Formula 1Aa-2 of Cha in [104]-[110]) used as the host of the light emitting layer of the organic light emitting diodes of Cha.

    PNG
    media_image2.png
    267
    486
    media_image2.png
    Greyscale

In Chemical Formula 1Aa-2 of Cha, Ar7 can be a single bond or a substituted or unsubstituted C5-C60 aromatic linking group; R21 to R29 can be hydrogen, a substituted or unsubstituted alkyl of 1 to 60 carbon atoms, a substituted or unsubstituted cycloalkyl of 3 to 60 carbon atoms, or a substituted or unsubstituted aryl of 6 to 60 carbon atoms; and e is an integer of 0 to 4 ([104]-[110]).
Cha does not exemplify a specific anthracene derivative having identical structure as Applicant’s Chemical Formula A.
Park ‘IEEE discloses an anthracene derivative host compound of an organic light emitting diode (“blue host”, “diphenylanthracene (DPA)”; and Compound 1 in Fig. 1).

    PNG
    media_image3.png
    193
    460
    media_image3.png
    Greyscale

The Compound 1 of Park ‘IEEE has identical structure as Chemical Formula 1A of Cha; thus, Compound 1 of Park ‘IEEE can be used as the host material of the light emitting layer of the organic light emitting diodes of Cha.
Park ‘IEEE teaches that the anthracene host compound of Park ‘IEEE provides a good candidate for blue host material, suitable band gap, excellent luminescent quantum yield, and reduced intermolecular interaction, reduced self-aggregation (page 1, column 1, under background).
Park ‘543 discloses an anthracene derivative for an organic light emitting diode satisfying the energy relationship, 2ET1 < ET2 ([009]-[013]).
Park ‘543 teaches the anthracene derivative (Chemical Formula 1A in [060]) which can be used as a host of the light emitting layer of an organic light emitting diode ([138]; Chemical Formula 1A satisfies the Mathematical Formula 1 because Chemical Formula 1A is an example of the compound satisfying Mathematical Formula 1 in [025] and [060]).
Park ‘543 discloses the structure of the anthracene derivative (Chemical Formula 1A in ([060]).

    PNG
    media_image4.png
    217
    591
    media_image4.png
    Greyscale
, 
Wherein X11 through X20 can be CR11 through CR20, respectively; R11 to R20 can be hydrogen, a substituted or unsubstituted alkyl group, and a substituted or unsubstituted aryl group ([061]-[062]).
Park ‘543 teaches that when a compound satisfies the Mathematical Formula 1 of Park ‘543, the compound reduces energy loss and provides the organic light emitting device comprising the compound with increased internal quantum efficiency ([030]). 
The Compound 1 of Park ‘IEEE has identical structure as Chemical Formula 1A of Park ‘543. Thus, Compound 1 of Park ‘IEEE satisfies the Mathematical Formula 1 of Park ‘543 such that the compound reduces energy loss and provides the organic light emitting device comprising the compound with increased internal quantum efficiency.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting diode of Cha (Ex. 1 in [332] and Table 1) by substituting the host compound of the light emitting layer of the diode with the Compound 1 of Park ‘IEEE, as taught by Cha, Park ‘IEEE, and Park ‘543.
The motivation of doing so would have been to provide a good candidate for blue host material, suitable band gap, excellent luminescent quantum yield, and reduced intermolecular interaction, reduced self-aggregation based on the teaching of Park ‘IEEE and to reduce energy loss and provide the organic light emitting device comprising the compound with increased internal quantum efficiency based on the teaching of Park ‘543.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, Compound 1 of Park ‘IEEE is has identical structure as Chemical Formula 1A of Cha. The substitution of anthracene derivative having Chemical Formula 1A of Cha in the organic light emitting diode of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides the Organic light emitting diode of Cha, Park ‘IEEE, and Park ‘543 comprising a first electrode, a hole transport layer, a light emitting layer (Compound 1 of Park ‘IEEE as a host and Compound 1 of Cha as a dopant), an electron transport layer, and a second electrode, wherein the diode is formed using a deposition process, and the emitting dopant emits light in a wavelength range of 380 nm to 800 nm (CIEx = 0.130, CIEy = 0.133). 
The host Compound 1 of Park ‘IEEE reads on the claim limitation above but fails to teach the second triplet excited orbital energy level (T2) of the anthracene derivative is higher than two times the lowest triplet excited orbital energy level (T1) (hereafter “T2 > 2T1”) of claim 1.
It is reasonable to presume that the Compound 1 of Park ‘IEEE satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The Compound 1 of Park ‘IEEE has identical structure as Applicant’s Compound 4 (specification page 55).
The instant specification (page 55) discloses that Applicant’s Compound 6 satisfies the equation of T2 > 2T1 (T2 = 3.472; 2T1 = 3.450 in Table 3).
Furthermore, Park ‘543 discloses the anthracene derivative having Chemical Formula 1A of Park ‘543 satisfies the energy relationship, 2ET1 < ET2 ([009]-[012], [060]). The Compound 1 of Park ‘IEEE is within the scope of the Chemical Formula 1A of Park ‘543. 
Thus, the Compound 1 of Park ‘IEEE satisfies the equation of T2 > 2T1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound 1 of Park ‘IEEE is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543 meets all the limitations of claims 1, 6-7, and 10.
The Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543 reads on the claim limitation above but fails to teach that the light emitting material (Compound 1 of Cha) of the diode is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm of claim 9.
It is reasonable to presume that the Compound 1 of Cha is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm.
Support for said presumption is found in the use of like materials which result in the claimed property.
Cha discloses that the organic light emitting diode of Cha (Ex. 1 in [332] and Table 1; emission light CIEx = 0.130, CIEy = 0.133) emits blue light in wavelength range of 30 nm to 800 nm. 
The color and the wavelength of the emission light of the device is determined by the light emitting dopant (Compound 1 of Cha).
The light emitting dopant of the Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543 is identical to the light emitting dopant of the organic light emitting diode of Cha (Ex. 1).
Therefore, the light emitting material (Compound 1 of Cha) of the Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543 is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm, meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 11, the Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543 reads on all the limitations of claim 1 as outlined above.
The diode comprises a first electrode, a hole transport layer, a light emitting layer (Compound 1 of Park ‘IEEE as a host and Compound 1 of Cha as a dopant), an electron transport layer, and a second electrode.
Cha does not disclose a specific display device comprising the Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543; however, Cha does teach the organic light emitting diode of Cha can be used for a flexible display device ([126]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543 by using the diode in the flexible display device, as taught by Cha.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting diodes of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display device comprising the Organic light emitting diode of Cha as modified by Park ‘IEEE and Park ‘543, meeting all the limitations of claim 11.

Claims 1, 3-4, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2017/0062729 A1) in view of Takahashi et al. (US 2009322211 A1, hereafter Takahashi), Nagao et al. (US 2010/0264406 A1, hereafter Nagao), and Jeong et al. (US 2019/0016666 A1, hereafter Jeong).
Regarding claims 1, 3-4, 7, and 10, Cha discloses a compound used as the light emitting dopant of an organic light emitting diode (Chemical Formulas A and B in [025]-[036]).
Cha exemplifies an organic light emitting diode (Ex. 1 in [332] and Table 1; [141]) comprising a first electrode, a hole transport layer, a light emitting layer (Compound BH1 as a host and Compound 1 as a dopant), an electron transport layer, and a second electrode, wherein the diode is formed using a deposition process, and the emitting dopant emits light in a wavelength range of 380 nm to 800 nm (CIEx = 0.130, CIEy = 0.133). 

    PNG
    media_image1.png
    243
    560
    media_image1.png
    Greyscale

Compound 1 of Cha has identical structure as Applicant’s Chemical Formula 3, wherein A1, A2, and E are each substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (benzene); L1, L2, L4, and L5 are each substituted or unsubstituted arylene of 6 to 60 carbon atoms (phenylene); L3 and L6 are each single bond; M is O; R1 and R2 are each substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (phenyl), wherein R1 and R2 are connected to form a mono- or polycyclic aliphatic or aromatic ring; p1, p2, r1, r2, s1, and s2 are each 1; x, y are each 1; and z is 0.
Cha teaches an anthracene derivative of Cha (Chemical Formula 1Aa-2 of Cha in [104]-[110]) used as the host of the light emitting layer of the organic light emitting diodes of Cha.

    PNG
    media_image2.png
    267
    486
    media_image2.png
    Greyscale

In Chemical Formula 1Aa-2 of Cha, Ar7 can be a single bond or a substituted or unsubstituted C5-C60 aromatic linking group; R21 to R29 can be hydrogen, a substituted or unsubstituted alkyl of 1 to 60 carbon atoms, a substituted or unsubstituted cycloalkyl of 3 to 60 carbon atoms, or a substituted or unsubstituted aryl of 6 to 60 carbon atoms; and e is an integer of 0 to 4 ([104]-[110]).
Cha does not exemplify a specific anthracene derivative having identical structure as Applicant’s Chemical Formula A.
Takahashi discloses an anthracene derivative (general Formula (G2) in [017]) used for an organic light emitting diode (Fig. 1, [107]). Takahashi exemplifies Compound 4tBuPA ([188]).

    PNG
    media_image5.png
    399
    551
    media_image5.png
    Greyscale

Takahashi teaches that introduction of sterically bulky substituents to R1 and R2 of the anthracene derivative of Takahashi makes difficult to react the 9- and 10-position of the anthracene skeleton with the oxygen molecule and suppresses the generation of oxygen adduct ([053], [056]).
Nagao teaches that adamantyl and tert-butyl groups are both bulky substituent groups used alternatively ([035]). 
Jeong teaches that an adamantane has stereoscopically rigid condensed ring and provides low crystallinity, high thermal resistance, high melting point, and high glass transition temperature ([044] and [056]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Chemical Formula 1A of Cha by substituting R21-R28 with hydrogen, Ar7 with a phenylene group, R29 with adamantyl groups, and e with an integer 1, as taught by Cha, Takahashi, Nagao, and Jeong. 
The motivation of doing so would have been to make difficult to react the 9- and 10-position of the anthracene derivative and to suppress the generation of oxygen adduct, based on the teaching of Takahashi, and provide stereoscopically rigid condensed ring, low crystallinity, high thermal resistance, high melting point, and high glass transition temperature based on the teaching of Jeong.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution, R21-R28 being hydrogen, Ar7 being a phenylene group, R29 being a cycloalkyl group (adamantyl groups), and e being 1 in the Chemical Formula 1A of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of each of the substituents would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides the Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong comprising a first electrode, a hole transport layer, a light emitting layer (Compound of Cha as modified by Takahashi, Nagao, and Jeong as a host and Compound 1 of Cha as a dopant), an electron transport layer, and a second electrode, wherein the diode is formed using a deposition process, and the emitting dopant emits light in a wavelength range of 380 nm to 800 nm (CIEx = 0.130, CIEy = 0.133). 

    PNG
    media_image6.png
    318
    711
    media_image6.png
    Greyscale

The anthracene derivative of Cha as modified by Takahashi, Nagao, and Jeong reads on the claim limitation above but fails to teach that the anthracene derivative satisfies the equation of T2 > 2T1 of claim 1.
It is reasonable to presume that the compound of Cha as modified by Takahashi, Nagao, and Jeong satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification (page 9) discloses the anthracene derivatives represented by Chemical Formula A satisfies the equation of T2 > 2T1 of claim 1.
The instant specification (page 54-55 and Table 3) exemplifies Applicant’s Compounds 1 and 3 which satisfy the equation of T2 > 2T1. The Compounds 1 and 3 have identical backbone structure (diphenylanthracene) as the compound of Cha as modified by Takahashi, Nagao, and Jeong. Both Compound 3 and the compound of Cha as modified by Takahashi, Nagao, and Jeong have alkyl substituents at R1 and R2 positions.
Thus, the compound of Cha as modified by Takahashi, Nagao, and Jeong satisfies the equation of T2 > 2T1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the compound of Cha as modified by Takahashi, Nagao, and Jeong is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong meets all the limitations of claims 1, 3-4, 7, and 10.
The Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong reads on the claim limitation above but fails to teach that the light emitting material (Compound 1 of Cha) of the diode is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm of claim 9.
It is reasonable to presume that the Compound 1 of Cha is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm.
Support for said presumption is found in the use of like materials which result in the claimed property.
Cha discloses that the organic light emitting diode of Cha (Ex. 1 in [332] and Table 1; emission light CIEx = 0.130, CIEy = 0.133) emits blue light in wavelength range of 30 nm to 800 nm. 
The color and the wavelength of the emission light of the device is determined by the light emitting dopant (Compound 1 of Cha).
The light emitting dopant of the Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong is identical to the light emitting dopant of the organic light emitting diode of Cha (Ex. 1).
Therefore, the light emitting material (Compound 1 of Cha) of the Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm, meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 11, the Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong reads on all the limitations of claim 1 as outlined above.
The diode comprises a first electrode, a hole transport layer, a light emitting layer (Compound of Cha as modified by Takahashi, Nagao, and Jeong as a host and Compound 1 of Cha as a dopant), an electron transport layer, and a second electrode.
Cha does not disclose a specific display device comprising the Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong; however, Cha does teach the organic light emitting diode of Cha can be used for a flexible display device ([126]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong by using the diode in the flexible display device, as taught by Cha.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting diodes of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display device comprising the Organic light emitting diode of Cha as modified by Takahashi, Nagao, and Jeong, meeting all the limitations of claim 11.

Claims 1, 3-4, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2017/0062729 A1) in view of Xie (CN 108409607 A, figure and table are referred to the original patent document and the texts are referred to the English translation, hereafter Xie).
Regarding claims 1, 3-4, 7, and 9-10, Cha discloses a compound used as the light emitting dopant of an organic light emitting diode (Chemical Formulas A and B in [025]-[036]).
Cha exemplifies an organic light emitting diode (Ex. 1 in [332] and Table 1; [141]) comprising a first electrode, a hole transport layer, a light emitting layer (Compound BH1 as a host and Compound 1 as a dopant), an electron transport layer, and a second electrode, wherein the diode is formed using a deposition process, and the emitting dopant emits light in a wavelength range of 380 nm to 800 nm (CIEx = 0.130, CIEy = 0.133). 

    PNG
    media_image1.png
    243
    560
    media_image1.png
    Greyscale

Compound 1 of Cha has identical structure as Applicant’s Chemical Formula 3, wherein A1, A2, and E are each substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (benzene); L1, L2, L4, and L5 are each substituted or unsubstituted arylene of 6 to 60 carbon atoms (phenylene); L3 and L6 are each single bond; M is O; R1 and R2 are each substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (phenyl), wherein R1 and R2 are connected to form a mono- or polycyclic aliphatic or aromatic ring; p1, p2, r1, r2, s1, and s2 are each 1; x, y are each 1; and z is 0.
Cha teaches an anthracene derivative of Cha (Chemical Formula 1Aa-2 of Cha in [104]-[110]) used as the host of the light emitting layer of the organic light emitting diodes of Cha.

    PNG
    media_image2.png
    267
    486
    media_image2.png
    Greyscale

In Chemical Formula 1Aa-2 of Cha, Ar7 can be a single bond or a substituted or unsubstituted C5-C60 aromatic linking group; R21 to R29 can be hydrogen, cyano, a substituted or unsubstituted alkyl of 1 to 60 carbon atoms, a substituted or unsubstituted cycloalkyl of 3 to 60 carbon atoms, or a substituted or unsubstituted aryl of 6 to 60 carbon atoms; and e is an integer of 0 to 4 ([104]-[110]).
Cha does not exemplify a specific anthracene derivative having identical structure as Applicant’s Chemical Formula A.
Xie discloses an anthracene derivative ([006] in the original patent document) used for an organic light emitting diode (page 3, lines 1-8).
Xie exemplifies an anthracene derivative Compound L11 ([018] in the original patent document).

    PNG
    media_image7.png
    250
    589
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Chemical Formula 1A of Cha by substituting R21-R28 with hydrogen, Ar7 with a phenylene group, R29 with cyano groups, and e with an integer 1, as taught by Cha and Xie. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution, R21-R28 being hydrogen, Ar7 being a phenylene group, R29 being a cyano group, and e being 1 in the Chemical Formula 1A of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of each of the substituents would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides the Organic light emitting diode of Cha as modified by Xie comprising a first electrode, a hole transport layer, a light emitting layer (Compound L11 of Xie as a host and Compound 1 of Cha as a dopant), an electron transport layer, and a second electrode, wherein the diode is formed using a deposition process, and the emitting dopant emits light in a wavelength range of 380 nm to 800 nm (CIEx = 0.130, CIEy = 0.133). 
The anthracene derivative of Xie (Compound L11) reads on the claim limitation above but fails to teach that the anthracene derivative satisfies the equation of T2 > 2T1 of claim 1.
It is reasonable to presume that the Compound L11 of Xie satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification (page 9) discloses the anthracene derivatives represented by Chemical Formula A satisfies the equation of T2 > 2T1 of claim 1.
The anthracene derivative of Xie has identical structure as Applicant’s Chemical Formula A. Thus, the Compound L11 of Xie satisfies the equation of T2 > 2T1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound L11 of Xie is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The Organic light emitting diode of Cha as modified by Xie meets all the limitations of claims 1, 3-4, 7, and 10.
The Organic light emitting diode of Cha as modified by Xie reads on the claim limitation above but fails to teach that the light emitting material (Compound 1 of Cha) of the diode is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm of claim 9.
It is reasonable to presume that the Compound 1 of Cha is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm.
Support for said presumption is found in the use of like materials which result in the claimed property.
Cha discloses that the organic light emitting diode of Cha (Ex. 1 in [332] and Table 1; emission light CIEx = 0.130, CIEy = 0.133) emits blue light in wavelength range of 30 nm to 800 nm. 
The color and the wavelength of the emission light of the device is determined by the light emitting dopant (Compound 1 of Cha).
The light emitting dopant of the Organic light emitting diode of Cha as modified by Xie is identical to the light emitting dopant of the organic light emitting diode of Cha (Ex. 1).
Therefore, the light emitting material (Compound 1 of Cha) of the Organic light emitting diode of Cha as modified by Xie is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm, meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting diode of Cha as modified by Xie is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 11, the Organic light emitting diode of Cha as modified by Xie reads on all the limitations of claim 1 as outlined above.
The diode comprises a first electrode, a hole transport layer, a light emitting layer (Compound L11 of Xie as a host and Compound 1 of Cha as a dopant), an electron transport layer, and a second electrode.
Cha does not disclose a specific display device comprising the Organic light emitting diode of Cha as modified by Xie; however, Cha does teach the organic light emitting diode of Cha can be used for a flexible display device ([126]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting diode of Cha as modified by Xie by using the diode in the flexible display device, as taught by Cha.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting diodes of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display device comprising the Organic light emitting diode of Cha as modified by Xie, meeting all the limitations of claim 11.

Claims 1, 3, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543 A1) in view of Takahashi et al. (US 2009322211 A1), Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683), and Cha et al. (US 2017/0062729 A1).
Regarding 1, 3, 6-7, and 9-10, Park ‘543 discloses an anthracene derivative for an organic light emitting diode satisfying the energy relationship, 2ET1 < ET2 ([009]-[012]).
Park ‘543 teaches the anthracene derivative having Chemical Formula 1A can be used as a host of the light emitting layer of an organic light emitting diode ([138]; Chemical Formula 1A satisfies the Mathematical Formula 1 because Chemical Formula 1A is an example of the compound satisfying Mathematical Formula 1 in [025] and [060]).
Park ‘543 exemplifies anthracene derivative having Chemical Formula 1A as shown below ([060]).

    PNG
    media_image4.png
    217
    591
    media_image4.png
    Greyscale
, 
Wherein X11 through X20 can be N or CR11 through CR20, respectively; R11 to R20 can be hydrogen, a substituted or unsubstituted alkyl group, and a substituted or unsubstituted aryl group ([061]-[062]).
Park ‘543 further exemplifies methyl and an unsubstituted phenyl as the substituent of R11 to R20 ([071]). 
The substituent hydrogen at X12-X14 and X17-X19 positions and a methyl group at X11 and X16 are known in the art, as taught by Park ‘IEEE (Compound 1 in Fig. 1). 
Park ‘IEEE teaches that the anthracene derivative of Park ‘IEEE provides a good candidate for blue host material, suitable band gap, excellent luminescent quantum yield, and reduced intermolecular interaction, reduced self-aggregation (page 1, column 1, under background).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative of Park ‘543 by substituting hydrogen at X12-X14 and X17-X19 positions and methyl at X11 and X16 of Chemical Formula 1A of Park ‘543, as taught by Park ‘543 and Park ‘IEEE. 
The modification for doing so would have been to make the anthracene derivative a good candidate for blue host material and provide with suitable band gap, excellent luminescent quantum yield, and reduced intermolecular interaction, reduced self-aggregation based on the teaching of Park ‘IEEE.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and methyl are exemplified substituent groups at X12-X14 and X17-X19 for hydrogen and X11 and X16 for methyl of Chemical Formula 1A of Park ‘543. Furthermore, Park ‘IEEE exemplifies Compound 1, wherein X12-X14 and X17-X19 being hydrogen and X11 and X16 being methyl. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, both hydrogen and methyl are finite number of exemplified substituent groups at the substitution positions of X11-X14 and X16-X19 of Chemical Formula 1A of Park ‘543. The choice of the substituents would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides an anthracene derivative having identical structure of Compound 1 of Park ‘IEEE.
The only difference between the Compound 1 of Park ‘IEEE and Applicant’s Compound 4 of claim 6 is the substituent group at the position corresponding to R1 of Applicant’s Chemical Formula A; however, Park ‘543 does teach an unsubstituted phenyl is one of exemplified substituent groups at those substitution positions (R15 and R20 of Chemical Formula 1A of Park ‘543) (See Chemical Formula 3-1 in [071]).
Takahashi discloses an anthracene derivative (general Formula (G2) in [017]) used for an organic light emitting diode (Fig. 1, [107]), wherein in the general Formula (G2) R1 and R2 (corresponding to R1 and R2 of Applicant’s Chemical Formula A) are an alkyl and a phenyl group ([018]).
Takahashi teaches different substituents at R1 and R2 positions provides suppressed crystallization of the film, improved solubility, and easy handling ([061]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative taught by Park ‘543 and Park ‘IEEE by substituting hydrogen at X15 and X20 positions (corresponding to R1 of Applicant’s Chemical Formula A) with an unsubstituted phenyl, as taught by Park ‘543 and Takahashi. 
The motivation of doing so would have provide the compound with suppressed crystallization of the film, improved solubility, and easy handling, based on the teaching of Takahashi.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and an unsubstituted phenyl are exemplified substituent groups at X15 and X20 of Chemical Formula 1A of Park ‘543 and R1 and R2 of the general formula (G2) of Takahashi (4PhPA in [188]). Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, both hydrogen and an unsubstituted phenyl are finite number of exemplified substituent groups at the substitution positions as taught by Park ‘543. The choice of the substituents would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides an anthracene derivative having identical structure as Applicant’s Compound 4 of claim 6.

    PNG
    media_image8.png
    298
    670
    media_image8.png
    Greyscale

The anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE reads on the claim limitation above but fails to teach the second triplet excited orbital energy level (T2) of the anthracene derivative is higher than two times the lowest triplet excited orbital energy level (T1) (hereafter “T2 > 2T1”) of claim 1.
It is reasonable to presume that the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE has identical structure as Applicant’s Compound 4 (specification page 55).
The instant specification (page 55) discloses that Applicant’s Compound 4 satisfies the equation of T2 > 2T1 (T2 = 3.470; 2T1 = 3.382 in Table 3).
Furthermore, Park ‘543 discloses the anthracene derivative having Chemical Formula 1A of Park ‘543 satisfies the energy relationship, 2ET1 < ET2 ([009]-[012], [060]). The anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE is within the scope of the Chemical Formula 1A of Park ‘543. 
Thus, the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE satisfies the equation of T2 > 2T1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Park ‘543 as taught by Takahashi and Park is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Park ‘543 does not disclose a specific organic light emitting diode comprising the anthracene derivative of Park ‘543 as modified by Takahashi and Park ‘IEEE; however, Park ‘543 does teach the anthracene derivative having Chemical Formula 1A can be used as a host of the light emitting layer of an organic light emitting diode ([138]; Chemical Formula 1A satisfies the Mathematical Formula 1 because Chemical Formula 1A is an example of structure satisfying Mathematical Formula 1 in [025] and [060]).
Park ‘543 exemplifies an organic light emitting diode (Example 1 in [187]-[189]) comprising a first electrode (anode, ITO), a hole transport layer (NPL), a light emitting layer comprising Compound 5 as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (cathode, Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE by substituting the Compound 5 of Park ‘543 of the organic light emitting diode of Park ‘543 with the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE, as taught by Park ‘543. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compound 5 of Park ‘543 and the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE are within the scope of the Chemical Formula 1A of Park ‘543. Thus, the substitution of those compounds would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides the Organic light emitting diode of Park ‘543 as modified by Takahashi and Park ‘IEEE comprising a first electrode (ITO), a hole transport layer (NPL), a light emitting layer comprising the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (Al), wherein the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE satisfies the energy relationship T2 > 2T1, and the light emitting layer is formed using a deposition process.
The light emitting dopant (BCzVBi) of the Organic light emitting diode of park ‘543 as modified by Takahashi and Park ‘IEEE does not meet the structural limitation of Chemical Formula 3 or 4 as required in claim 1.
Cha discloses a compound used as the light emitting dopant of an organic light emitting diode (Chemical Formulas A and B in [025]-[036]).
Cha exemplifies Compound 1 of Cha ([141]).

    PNG
    media_image1.png
    243
    560
    media_image1.png
    Greyscale

Compound 1 of Cha has identical structure as Applicant’s Chemical Formula 3, wherein A1, A2, and E are each substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (benzene); L1, L2, L4, and L5 are each substituted or unsubstituted arylene of 6 to 60 carbon atoms (phenylene); L3 and L6 are each single bond; M is O; R1 and R2 are each substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (phenyl), wherein R1 and R2 are connected to form a mono- or polycyclic aliphatic or aromatic ring; p1, p2, r1, r2, s1, and s2 are each 1; x, y are each 1; and z is 0.
Cha teaches that the anthracene derivative of Cha (Chemical Formula 1Aa-2 of Cha in [104]-[110]) can be used as the host of the light emitting layer comprising the light emitting dopant of Cha. 
The Compound of Park ‘543 as modified by Takahashi and Park ‘IEEE is encompassed by the Chemical Formula 1Aa-2 of Cha; thus, the host Compound of Park ‘543 as modified by Takahashi and Park ‘IEEE can be used with the light emitting dopant of Cha including the Compound 1 of Cha. 
Cha teaches that the light emitting dopant of Cha provides excellent luminance, light emission efficiency and longevity ([009] and [022]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic light emitting diode of Park ‘543 as modified by Takahashi and Park ‘IEEE by substituting the light emitting dopant with the Compound 1 of Cha, as taught by Cha. 
The motivation of doing so would have been to excellent luminance, light emission efficiency and longevity, based on the teaching of Cha.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The host Compound of Park ‘543 as modified by Takahashi and Park ‘IEEE is encompassed by the host compound of Cha (Chemical Formula 1Aa-2 in [104]-[110]). Thus, the substitution of dopants used together with the host compound of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides the Organic light emitting diode of Park ‘543 as modified by Takahashi, Park ‘IEEE, and Cha comprising a first electrode (ITO), a hole transport layer (NPL), a light emitting layer comprising the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE as a host and Compound 1 of Cha as a dopant, an electron transport layer (Alq3), and a second electrode (Al), wherein the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE satisfies the energy relationship T2 > 2T1, and the light emitting layer is formed using a deposition process, meeting all the limitations of claims 1, 3, 6-7, and 10.
The Organic light emitting diode of Park ‘543 as modified by Takahashi, Park ‘IEEE, and Cha reads on the claim limitation above but fails to teach that the light emitting material (Compound 1 of Cha) of the diode is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm of claim 9.
It is reasonable to presume that the Compound 1 of Cha is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm.
Support for said presumption is found in the use of like materials which result in the claimed property.
Cha discloses that the organic light emitting diode of Cha (Ex. 1 in [332] and Table 1; emission light CIEx = 0.130, CIEy = 0.133) emits blue light in wavelength range of 30 nm to 800 nm. 
The color and the wavelength of the emission light of the device is determined by the light emitting dopant (Compound 1 of Cha).
The light emitting dopant of the Organic light emitting diode of Park ‘543 as modified by Takahashi, Park ‘IEEE, and Cha  is identical to the light emitting dopant of the organic light emitting diode of Cha (Ex. 1).
Therefore, the light emitting material (Compound 1 of Cha) of the Organic light emitting diode of Park ‘543 as modified by Takahashi, Park ‘IEEE, and Cha is a blue light emitting material and emits light in wavelength range of 380 nm to 800 nm, meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting diode of Park ‘543 as modified by Takahashi, Park ‘IEEE, and Cha is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 11, the Organic light emitting diode of Park ‘543 as modified by Takahashi, Park ‘IEEE, and Cha reads on all the limitations of claim 1 as outlined above.
The diode comprises a first electrode (ITO), a hole transport layer (NPL), a light emitting layer comprising the anthracene derivative of Park ‘543 as taught by Takahashi and Park ‘IEEE as a host and Compound 1 of Cha as a dopant, an electron transport layer (Alq3), and a second electrode (Al).
Park ‘543 as modified by Takahashi, Park ‘IEEE, and Cha does not disclose a specific displace device comprising the Organic light emitting diode of Park ‘543 as modified by Takahashi, Park ‘IEEE, and Cha; however, Cha does teach the organic light emitting diode of Cha can be used for a flexible display device ([126]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting diode of Park ‘543 as modified by Takahashi and Park ‘IEEE by using the diode in the flexible display device, as taught by Cha.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display device comprising the Organic light emitting diode of Park ‘543 as modified by Takahashi and Park ‘IEEE, meeting all the limitations of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786